[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON HEARING IN DAMAGES
This is a seven count action to recover damages from Plaintiff's former wife, Diane Beaudoin, her alleged male friend, Keith Samuels, and his employer Golden Realty, Inc. Plaintiff claims that Beaudoin had sexual activities with Samuels while they were still married which resulted in the marital breakdown. Plaintiff claims further that Beaudoin and Samuels made false reports to the police that Plaintiff on November 22, 1991, threatened Beaudoin and fired several gun shots at Samuels in his auto while Plaintiff drove by in his own car. Plaintiff alleges that as a result of these reports a warrant was issued for his arrest and a bond set for his court appearance and that after several court appearances the charges against him were dismissed, all of which has caused him to suffer damages. Plaintiff also claims that his gun was wrongfully sold by Beaudoin and Samuels. CT Page 8886
Subsequently Beaudoin and Golden Realty were defaulted for failure to appear and Samuels was defaulted for failure to plead.
A hearing in damages was held in this court on July 21, 1997, at which Plaintiff was the only one to appear. He testified and was permitted to file an additional affidavit to explain his various claims and to add specificity to his claims for damages and his subsequent affidavit was filed on August 27, 1997. At the July 21 hearing reference was made to Plaintiff's two arrest warrant applications and a firearm transaction record all of which had been received in evidence in a prior hearing in damages commenced on October 28, 1996 but not completed.
— I —
Count one directed against Samuels has been characterized by Plaintiff as interference with marital contract but is best described as sounding in the common law actions of alienation of affections and criminal conversation, both of which have been abolished in Connecticut by statute. In accordance with Baldwin v.Harmony Builders, Inc., 31 Conn. App. 242 (1993), nominal damage of One Dollar ($1) is found against Keith Samuels.
— II —
Count two directed against Beaudoin has been characterized as slander and defamation but comes close to stating an action for malicious prosecution insofar as the statements to the police are concerned. Plaintiff has further alleged however that the false statements were made to members of Beaudoin's family. Plaintiff claims he "has been injured in his good name and reputation and in his business and credit," suffered emotional damages and that he required "counselling" and suffered an "interference" with his law practice, but no details or special damages were introduced.
Damages are awarded in the amount of Five Hundred Dollars ($500).
— III — CT Page 8887
Count three directed to Beaudoin alleges deceit, fraud and misrepresentation for which Plaintiff does not seek damages.
Nominal Damage in the amount of One Dollar ($1) is awarded to Plaintiff.
— IV —
Count four directed against Golden Realty, Inc. alleges negligent interference with marital contract for which Plaintiff does not seek damages.
Nominal Damage in the amount of One Dollar ($1.00) is awarded to Plaintiff.
— V —
Count five is directed against Samuels and is characterized as slander. The allegations are that various false statements were made to the police and "others." Again, with respect to the statements made to the police, the cause of action state comes close to a claim for malicious prosecution. The only damage referred to is "interference" with Plaintiff's law practice, and being held up to be "ridiculed" and "belittled," without details or listing of special damages.
Damages in the amount of One Thousand Dollars ($1,000) are awarded to Plaintiff.
— VI —
Count six, directed to Beaudoin and Samuels alleging collusion is not being pursued by Plaintiff.
— VII —
Count seven directed to Beaudoin and Samuels claims that they converted Plaintiff's gun and wrongfully sold it Plaintiff purchased the gun for $230 and claims that at the time of conversion its value was $245.
In count seven damages are awarded against Beaudoin and CT Page 8888 Samuels, jointly, in the amount of Two Hundred Forty-five Dollars ($245).
— VIII —
In summary, plaintiff is awarded the following damages.
Against Keith Samuels $1,001.
Against Diane Beaudoin $501.
Against Golden Realty Inc. $1.
Against Keith Samuels and Diane Beaudoin, jointly, $245.
Jerry Wagner Judge Trial Referee